Citation Nr: 1434659	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides and ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in June 2009.  A transcript of the hearing is of record.  In September 2010 and June 2013, the Board remanded the claim for further development of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Non-Hodgkin's lymphoma did not manifest during the Veteran's military service and is not otherwise related to an event or injury in service, to include exposure to herbicides or ionizing radiation; non-Hodgkin's lymphoma did not manifest to a compensable level within one year of his discharge from service.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to this appeal.

The Veteran was issued VCAA letters in December 2004 and April 2005, which were prior to issuance of the January 2006 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the Veteran was not advised of the criteria regarding establishing a disability rating and the effective date of an award, he is not prejudiced by lack of such notice, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), as these criteria have no significance unless the claim is allowed, and this decision does not allow the claim.  Thus, this notice error is harmless.

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The evidence of record includes service treatment records; service personnel records; May 2003 to April 2014 VA treatment records; May 2003 Armed Forces Institute of Pathology records; Social Security Administration records; a December 2013 radiation dose estimate and opinion from the Director of VA's Post 9/11 Era Environmental Health Program office; a January 2014 advisory opinion from the Director of VA's Compensation Service; multiple lay statements; and the transcript of the June 2009 hearing before the undersigned.  

The Veteran has not been afforded a VA examination in connection with his claim.  However, as explained below, there is no evidence that non-Hodgkin's lymphoma was incurred in service, or within the presumptive period, or any indication that non-Hodgkin's lymphoma may be associated with his service, to include as based on herbicide exposure.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  As explained below, appropriate development regarding his allegations of exposure to ionizing radiation has been completed.  

Regarding whether there was substantial compliance with the Board's September 2010 and June 2013 Remand directives, in November 2010, the Agency of Original Jurisdiction (AOJ) requested from the service department all records related to the Veteran's claimed in-service occupational exposure to radiation.  The AOJ determined that such service records were unavailable for review and, in March 2012, notified the Veteran of actions taken to obtain them.  In December 2013, the AOJ forwarded all pertinent record evidence to the Under Secretary for Health for preparation of a dose estimate.  The Director of VA's Post 9/11 Era Environmental Health Program office, on behalf of the Under Secretary for Health, provided a dose estimate in December 2013.  In January 2014, the Director of VA's Compensation Service, on behalf of the Under Secretary for Benefits, provided an opinion regarding the Veteran's radiation exposure.  The appeal was readjudicated by a May 2014 Supplemental Statement of the Case.  The Board therefore concludes that there has been substantial compliance with the entirety of the instructions in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the June 2009 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2009 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim for service connection, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue on two occasions for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Non-Hodgkin's Lymphoma

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013). 

April 2003 VA records and May 2003 tissue biopsy results from the Armed Forces Institute of Pathology reflect diagnoses of grade III follicular lymphoma and malignant lymphoma.  Therefore, the record reflects the Veteran has a diagnosis of non-Hodgkin's lymphoma. 

What remains to be established is that there is a relationship between the currently diagnosed non-Hodgkin's lymphoma and the Veteran's service.  The Veteran has specifically alleged that non-Hodgkin's lymphoma is related to in-service exposure to herbicides or to radiation.  The Board will address each theory of entitlement alleged or raised by the record in turn.
A. Herbicide Exposure

The Veteran essentially maintains that, while serving at Brooke Army Medical Center (BAMC) in Fort Sam Houston, Texas he came into contact with burnt and wounded soldiers returning from Vietnam who had been exposed to Agent Orange.  He alleges that his contact with these soldiers (and their clothing and equipment) exposed him to Agent Orange, and that such exposure led him to develop non-Hodgkin's lymphoma.  See February 2005 Veteran's statement; Board Hearing Tr. at 4-6.  

Service in Vietnam during the Vietnam Era with development of non-Hodgkin's lymphoma after service is sufficient to establish service connection for that disability.  38 C.F.R. § 3.313(b) (2013).  Alternatively, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted non-Hodgkin's lymphoma manifested to a degree of ten percent or more, that Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e) (2013).  

The Veteran did not serve in Vietnam during the Vietnam era and has not alleged such service; therefore, he is not entitled to service connection for non-Hodgkin's lymphoma pursuant to 38 C.F.R. § 3.313(b).  The Veteran is not entitled to the presumption of exposure to herbicides, since the evidence does not reflect that he served in Vietnam or Korea during the time frames prescribed for such presumption.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Instead he must establish actual herbicide exposure to support his claim for service connection.  

Service personnel records show that the Veteran's military occupational specialties included Medical Corpsman and electrocardiogram (ECG)-BMR Specialist and that he was stationed at BAMC in Fort Sam Houston, Texas.  An article submitted by the Veteran from the United States Army Medical Department's Office of Medical History's website about care of the wounded during Vietnam indicates that burn cases were stabilized in Vietnam and then evacuated to a special burn unit in Japan.  From Japan, sixty-six percent of patients were evacuated to the burn unit at BAMC.  Thus, the record supports that the Veteran served as a medical corpsman at BAMC and that his duties likely involved treating burn victims from Vietnam.  

However, a preponderance of the evidence is against a finding that he was exposed to herbicides.  In April 2005, the National Personnel Records Center (NPRC) found that while the records show the Veteran was stationed at Fort Sam Houston they do not support his allegations regarding exposure to Agent Orange.  

The Veteran has indicated that a VA environmental physical examination concluded that it was possible he was exposed to Agent Orange.  However, a review of this examination, completed in February 2005, does not support the Veteran's contentions.  The VA examiner noted that the Veteran reported that he had been exposed to patients coming back from Vietnam and their belongings; that he was unsure if he was exposed to other herbicides or if he ate food or drink that was contaminated by Agent Orange.  The examiner noted that the Veteran wished to relate his non-Hodgkin's lymphoma to his exposure to Agent Orange.  The examiner did not make any statement regarding her opinion as to whether the Veteran was exposed to herbicides; she merely reiterated what the Veteran had reported about his claimed exposure and his desire to relate his non-Hodgkin's lymphoma to that claimed exposure. 

The only evidence of exposure to herbicides is the Veteran's lay statements.  The Veteran is competent to testify that he treated wounded soldiers and that he observed that the soldiers and their belongings were covered in a substance; however, he is not competent to determine that these soldiers and their belongings were covered in Agent Orange or any other herbicide.  The Veteran has not identified any reason he believes these soldiers were contaminated with Agent Orange other than the fact that they had served in Vietnam.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify Agent Orange residue by smell, sight, etc., and he has not claimed that he could.  

The Veteran's argument assumes that every wounded or burnt soldier from Vietnam coming to BAMC was contaminated with herbicides.  However, although VA has established a presumption of exposure for any veteran who set foot on the landmass in Vietnam, that presumption was established due to the inherent difficulty in establishing which veterans were actually exposed, not because everyone present in Vietnam was exposed.  In Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that VA's longstanding policy of presuming herbicide exposure while serving in Vietnam was "based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise data on troop movements at the time."  Id. (citing 50 Fed. Reg. at 34,454-55 (Aug. 26, 1985)).  The Federal Circuit quoted from the Federal Register that "'While it may be possible to approximate areas where herbicides were sprayed . . . it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin.'"  Id.  Indeed, the Federal Circuit noted that in trying to conduct the mandated Agent Orange Study, the Centers for Disease Control (CDC) had explained that "the Agent Orange Exposure Study . . . cannot be done. . . .  The difficulty is and has always been the inability to discriminate between exposed and unexposed ground troops."  Haas, 525 F.3d at 1177 (citing Agent Orange Legislation and Oversight: Hearing on S. 1692, the proposed "Agent Orange Disabilities Benefits Act of 1987," S. 1787, the proposed "Veterans' Agent Orange Disabilities Act of 1987;" Agent Orange Oversight Issues Before the S. Comm. on Veterans' Affairs, 100th Cong. 165-66 (1988) (statement of Thomas E. Harvey, Deputy Administrator of the VA).  The CDC ultimately concluded that it had no validated scientific method of identifying a group of veterans who were highly exposed to Agent Orange.  Id.  

In sum, there is simply no competent evidence establishing that the Veteran was exposed to Agent Orange during his service.  Although the Veteran alleges the exposure occurred on a second-hand basis through contact with soldiers who had been in Vietnam and their belongings, there is no provision of law establishing a presumption of such exposure.  He is not qualified to identify Agent Orange compounds or to opine that such were on these soldiers or their belongings, and there is no competent evidence establishing that the soldiers he treated had any residuals of Agent Orange on them or their belongings.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was exposed to herbicides during service, and he is not entitled to service connection for non-Hodgkin's lymphoma based on an herbicide exposure theory. 

B. Exposure to Ionizing Radiation

Next, the Board turns to whether the Veteran's non-Hodgkin's lymphoma is related to exposure to ionizing radiation.  The Veteran maintains that he was exposed to ionizing radiation from his duties as an ECG operator while serving at BAMC, and that such exposure led to the development of non-Hodgkin's lymphoma.  Additionally, he has alleged that as an ECG operator he may have been in the same room with X-ray machines and PET scans when they were being operated.  He testified, however, that he did not actually operate these machines.  Board Hearing Tr. at 7.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established via several different avenues.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases are presumptively service connected in "radiation-exposed" veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Although non-Hodgkin's lymphoma is a qualifying disease, the Veteran does not qualify for presumptive service connection since he is not a "radiation-exposed" veteran.  38 U.S.C.A. § 1112(c)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(d) (2013).  Specifically, the Veteran did not have onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 U.S.C.A. § 1112(c)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(d)(3)(i), (ii) (2013).
Service connection based on exposure to ionizing radiation can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation and includes lymphomas other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2)(xxii) (2013).

In claims not involving participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, a request must be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2013).

As noted above, service personnel records show that the Veteran's military occupational specialties included Medical Corpsman and ECG-BMR Specialist.  Hence, the record supports that his job duties would have included completing ECG testing.  A December 2013 dose estimate provided by the Director of VA's Post 9/11 Era Environmental Health Program discusses that the Veteran was diagnosed with non-Hodgkin's lymphoma in April 2003, about 32 years after the claimed exposure to radiation.  The Director's opinion reflects knowledge of the evidence of record and states that ECGs have the ability to measure the sensitive electrical impulses of the human heart using passive electrodes and a "string galvanometer."  The opinion provides that an ECG and any system components do not emit radiation of any type during operation or, for that matter, at any time.  Hence, the Director concluded that the Veteran could not have been exposed to radiation while operating an ECG machine and provided a dose estimate of 0.000 rem.  He further opined that it was unlikely that the Veteran's non-Hodgkin's lymphoma could be attributed to radiation exposure during his military service.  
A January 2014 advisory opinion by the Director of VA's Compensation Service discusses the December 2013 dose estimate and opinion and notes review of the entire evidence of record.  The Director expressed his knowledge of the Veteran's history, specifically discussing that he smoked two packs of cigarettes a day and had tried to quit in 2003 and that his mother had lung cancer.  After evaluating the evidence, the Director concluded that there was "no reasonable possibility that the Veteran's non-Hodgkin's lymphoma can be attributed to ionizing radiation exposure while in military service."  

The record contains no competent opinion that contradicts the December 2013 and January 2014 opinions.  The opinions reflect that both Directors considered pertinent evidence in reaching their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  They also provided clear rationales for their opinions.  The Board places great weight on these opinions and finds them persuasive of a conclusion that the Veteran's non-Hodgkin's lymphoma is not related to ionizing radiation exposure.

It is unclear whether the dose estimate includes consideration of the Veteran's allegation that he may have been exposed to radiation when he was in the same room as operating X-ray and PET scan machines.  However, since the December 2013 and January 2014 opinions reflect review of the record, the opinion providers would have been aware of the Veteran's allegations in this regard.  Even so, they still separately concluded that it was unlikely that the Veteran's non-Hodgkin's lymphoma was attributable to ionizing radiation exposure.  

There is no evidence in support of the Veteran's allegations regarding ionizing radiation other than his lay statements.  Although the Veteran is competent to provide evidence regarding the facts and circumstances of his service, he is not competent to testify regarding the amount of any exposure to radiation during service or whether such exposure is related to the development of non-Hodgkin's lymphoma.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Since a preponderance of the evidence is against a conclusion that non-Hodgkin's lymphoma is related to exposure to ionizing radiation, the Veteran is not entitled to service connection for the disease based on this theory of entitlement. 

C. Chronic Disease Presumption

A preponderance of the evidence is also against a finding that the Veteran had a malignant tumor, diagnosed as non-Hodgkin's lymphoma, or symptoms of the disease to a compensable level within one year of his separation from service.  Specifically, non-Hodgkin's lymphoma was not diagnosed until April 2003, about 32 years after the Veteran's discharge from service.  Hence, he is not entitled to service connection for non-Hodgkin's lymphoma on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

D. Consideration Pursuant to Combee

The Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran's service treatment records and March 1971 separation examination are silent for complaints, findings, treatment or diagnosis relating to non-Hodgkin's lymphoma.  As noted above, non-Hodgkin's lymphoma was not diagnosed until April 2003, about 32 years after the Veteran's discharge from service.  There is no evidence and the Veteran has not alleged that non-Hodgkin's lymphoma first manifested in service or that he experienced continuity of symptomatology of the disease since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  There is also no evidence indicating an etiological relationship between the Veteran's service and non-Hodgkin's lymphoma.  Therefore, a preponderance of the evidence is against a finding that non-Hodgkin's lymphoma is directly related to the Veteran's service.  

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for non-Hodgkin's lymphoma is denied based on consideration of the theories of entitlement of direct and presumptive service connection, to include as based on exposure to herbicides and radiation.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for non-Hodgkin's lymphoma, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for non-Hodgkin's lymphoma is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


